DETAILED ACTION

Election/Restrictions
Claim 23 is allowable. The restriction requirement between Species A1-A6 and Species B1-B2, as set forth in the Office action mailed on 03/11/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 03/11/2021 is withdrawn.  Claims 28-29 and 35-36, directed to Species A2-A6 and Species B2, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 23-29, 35-36, 44, and 46 are allowed.
The following is an examiner’s statement of reasons for allowance: no prior art of record is considered to teach or suggest the combination of limitations of claim 23. In particular, the limitations “wherein the tire is equipped with an electronic device comprising at least one radiofrequency transponder, wherein the radiofrequency transponder comprises an electronic chip and a radiating antenna … wherein the radiofrequency transponder of the electronic device further comprises a primary antenna electrically connected to the electronic chip, wherein the primary antenna is inductively coupled to the radiating antenna, wherein the radiating antenna is a dipole antenna consisting of a single-strand helical spring defining a first longitudinal axis, wherein the primary antenna is a coil having at least one turn defining a second longitudinal axis that is circumscribed in a cylinder, an axis of revolution of which is parallel to the second longitudinal axis and a diameter of which is between one third and three times an average diameter of the helical spring of the radiating antenna, 54106743-vi2wherein the radiating antenna has a central zone between two lateral zones which corresponds to 25% or less of a total length of the radiating antenna and the primary antenna has a median plane perpendicular to the second longitudinal axis, the first and second longitudinal axes are parallel to each other and the median plane of the primary antenna is placed in the central zone of the radiating antenna … wherein the electronic device is placed axially in a zone of the tire bounded by at least one of the beads and one of the sidewalls and radially externally at a radial distance larger than 20 mm from point H”.
The closest prior art is considered to be Randall et al. (US 2016/0107490) (of record), Buck et al. (US 2010/0176969) (of record), and Vallet et al. (US 2015/0239301) (of record) as discussed in the previous office action of record. 
Randall discloses the claimed limitations as discussed in the previous office action of record. Randall does not recite a specific structure for the electronic device and instead discloses that the RFID structure is merely exemplary and any electronic device may be employed. Buck discloses an electronic device with the claimed limitations as discussed in the previous office action of record, however, Buck does not expressly recite that the radiating antenna has a central zone between two lateral zones which corresponds to 25% or less of a total length of the radiating antenna, wherein the primary antenna has a median plane perpendicular to the second longitudinal axis, the first and second longitudinal axes are parallel to each other and the median plane of the primary antenna is placed in the central zone of the radiating antenna. Buck instead teaches a specific structure that does not comprise the claimed central and lateral zones (Figure 9) which one of ordinary skill in the art before the effective filing date of the claimed invention would not have found obvious to modify contrary to the disclosure without a teaching or motivation to do so. No prior art of record is considered to teach or suggest an electronic device with the specifically claimed structure positioned in a run-flat tire in the claimed manner.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEDEF PAQUETTE (née AYALP) whose telephone number is (571) 272-5031.  The examiner can normally be reached on Monday - Friday 8:00 AM EST - 4:00 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATELYN SMITH (née WHATLEY) can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. The fax phone number for the examiner is (571) 273-5031.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEDEF E PAQUETTE/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749